DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBlock et al. US 6497436 (hereinafter referred to as DeBlock)

Regarding claim 1, DeBlock discloses a vehicle door latch, comprising: 
a latch case (2); 
at least one locking mechanism (14,16) located in the latch case and essentially comprising a catch (14) and a pawl (16); and 
a latch housing (1) connected with the latch case,
wherein the latch case has an L-shaped cross-section (fig.1-2) and defines a locking mechanism plane (flat plane onto which 14,16 are assembled, fig.1) and a front panel plane (plane transverse to the flat plane, fig.1) different therefrom, 
wherein the front panel plane is defined by a bridging component (see annotated figure + 22a) spanning (see fig.1) two lateral components (both 4, but also see annotated figure, fig.1) of the latch case and an infeed section defined by an area between (7, see fig.1) the two lateral components with the infeed section being open (see annotated figure) from the area defined between the lateral components to past a length of the two lateral components extending along the front panel plane,
wherein the latch case is configured in a bridging component-free manner (shown in fig.1) without the latch case (the bridging component is on the latch housing 1, see fig.1) having the bridging component that connects the two lateral components, with solely the two lateral components bordering the infeed section,
wherein the latch housing wholly or partially defines the bridging component (see fig.1), that bounds (when assembled, see fig.2) the infeed section between the two lateral components. 
DeBlock does not explicitly teach the absorption of forces during impact whereby a shear force occurring in the area between the two lateral components bordering the infeed section on the front 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the device of DeBlock is fully capable of teaching that wherein during an impact on the motor vehicle door latch, the bridging component of the latch housing is configured to (capable of) absorb forces occurring during the impact whereby a shear force occurring in the area between the two lateral components bordering the infeed section on the front panel plane is reduced or eliminated (due to lower impact force applied because force from impact is capable of being absorbed by the bridging component), in order to reduce shock (force) applied to the latch (col.7 lines 45-55).  

Regarding claim 2, DeBlock teaches the motor vehicle door latch according to claim 1, wherein the two lateral components are connected to the latch housing (fig.1-2).

Regarding claim 3, DeBlock teaches the motor vehicle door latch according to claim 2, wherein a section (right wall, fig.1) of the latch housing connecting the two lateral components of the latch case functions as a bridging component (annotated figure, fig.1-2)

Regarding claim 4, DeBlock teaches the motor vehicle door latch according to claim 1 wherein the latch housing is undetachably connected to the two lateral components of the latch case (after installation, fig.1,2)



Regarding claim 6, DeBlock teaches the motor vehicle door latch according to claim 1, wherein  the two lateral components are respectively equipped with an aperture (24) for a clip bridge (thread shaft of screw) on the latch housing. (fig.1-2)

Regarding claim 7, DeBlock teaches the motor vehicle door latch according claim 1, wherein the latch housing is configured as two components with a lower shell (right half) and an upper shell (left half). (NOTE: Applicant does not provide a frame of reference for lower and upper. See annotated figure, fig.1)

Regarding claim 8, DeBlock teaches the motor vehicle door latch according to claim 7, wherein the lower shell of the latch housing connects the two lateral components of the latch case and has the bridging component (annotated figures, fig.1-2)

Regarding claim 9, DeBlock teaches the motor vehicle door latch according to claim 8, wherein the lower shell defines a dividing plane (transverse wall of 1, which causes bridging component to be “elevated” – depending on frame of reference, as Applicant has not provided a frame of reference for the term elevated) with the bridging component elevated in contrast.(fig.1-2)

Regarding claim 10, DeBlock teaches the motor vehicle door latch according to one of the claim 1, wherein  the latch case is made of steel (metal, col. 7 line 9-10) , while the latch housing is made of plastic (plastic, col. 7, line 9-10).

Annotated Figures 

    PNG
    media_image1.png
    927
    1180
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 08/09/2020 have been fully considered but they are not persuasive.  Regarding the absorption of forces: Examiner has modified the rejection and interpretation of the DeBlock reference to read on the amended limitations. DeBlock does teach the concept of using a flexible member to absorb impact forces, which is considered to be part of the bridging component (new interpretation), therefore, there is some part of the bridging component that is configured to .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock cases and latches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/F.F.A./
Examiner
Art Unit 3675

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 24, 2021